Citation Nr: 0735761	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition, diagnosed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 until September 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in February 2005 the veteran submitted 
additional VA treatment records dated January 2005 to the 
Board without a waiver of RO consideration.  In this regard, 
the Court has held that when the Board considers additional 
evidence without remanding the case to the RO for initial 
consideration, the appellant is denied a "review on 
appeal."  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  However, in the present case, the January 2005 VA 
treatment records submitted by the veteran are duplicative of 
the evidence of record at the time the RO considered the 
veteran's claims.  Specifically, they detail continued 
complaints, treatment and similar diagnoses of a bilateral 
knee condition.  For this reason, the Board may proceed with 
appellate consideration at the present time. 


FINDINGS OF FACT

The competent evidence of record does not demonstrate that 
the currently diagnosed bilateral degenerative joint disease 
of the knees is causally related to active military service. 


CONCLUSION OF LAW

Bilateral degenerative joint disease of the knees was not 
incurred in, or aggravated by active military duty. 38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Upon receipt of an application for "service 
connection," therefore, the VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

In the present case, VA satisfied its duty to notify by means 
of a May 2003 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  Although the veteran's bilateral 
knee claim is an original claim, this letter characterized 
the veteran's claim as a request to reopen a claim for a 
bilateral knee condition requiring new and material evidence, 
apparently because of the veteran's specific request to 
"reopen" his claim for a bilateral knee condition.  
However, because the letter also informed the appellant of 
what evidence was required to substantiate a service 
connection claim and of his and VA's respective duties for 
obtaining evidence, it satisfies VA's duty to notify.  
Additionally, the August 2003 rating decision correctly 
analyzed the veteran's claim as an original service 
connection claim for a bilateral knee condition.  Therefore, 
there is no possibility of prejudice to the veteran in 
proceeding forward with his appeal.       

In addition, the May 2003 letter discussed above did not 
inform the veteran of the laws pertaining to disability 
ratings and effective dates.  However, because the instant 
decision denies the veteran's service connection claims, no 
disability evaluation or effective date will be assigned.  As 
such, there can be no possibility of prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issuance of appropriate 
VCAA notice preceded the unfavorable AOJ decision that is the 
basis of this appeal, thus satisfying the timing requirements 
under Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA post service treatment and examination are associated 
with the claims file.  Moreover, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Discussion

The veteran is claiming entitlement to service connection for 
a bilateral knee condition.  In essence, the veteran contends 
that he suffered a right knee condition after twisting his 
right knee during active service, which ultimately led to a 
related condition in the left knee.  

Although the veteran has contended that his left knee 
disability is secondary to a right knee disability, it is 
noted that service connection is not in effect for either 
knee at this time.  Therefore, the benefit sought on appeal 
cannot here be achieved on a secondary basis.  

According to the law, service connection is warranted o a 
direct basis if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether competent evidence 
demonstrates a current disability.  In the present case, VA 
treatment records dated August 2002 include an x-ray finding 
of degenerative changes in the left knee.  Regarding the 
right knee, VA physical therapy progress notes dated May 2003 
indicate a diagnosis of osteoarthritis and indicate the 
veteran's complaints of right knee pain.  While results from 
a VA examination dated July 2003 continue to diagnose the 
veteran with degenerative arthritis of the left knee, the 
examiner opined that the right knee has occasional pain with 
no pathology.  Recent VA treatment records submitted to the 
Board dated January 2005, diagnose the veteran with 
degenerative joint disease of the knees.  Based on the facts 
as detailed above, it is determined that the evidence is at 
least in equipoise as to the question of whether there is 
medical evidence of a current diagnosis of the right knee.  
As such, the Board will resolve doubt in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Accordingly, the Board finds that the 
record contains a current diagnosis of bilateral degenerative 
joint disease (arthritis) of the knees.     

Based on the above, the first element of a service connection 
claim is satisfied here.  However, as will be discussed 
below, the remaining criteria necessary to establish service 
connection have not been met.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
medical records have been reviewed.  Such records reflect 
complaints and treatment for right knee pain, but are absent 
of any complaints of left knee pain.  An in-service treatment 
record dated August 1970 states that the veteran's right knee 
pain resulted after he twisted his right knee.  Therefore, 
the available service medical records show that a right knee 
injury incurred during active duty.  However, service medical 
records do not show that a left knee injury was incurred 
during active duty.  This does not in itself preclude a grant 
of service connection for a left knee condition.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that any 
current bilateral degenerative joint disease of the knees is 
causally related to active service, for the reasons discussed 
below.  

Following discharge, the post-service medical evidence does 
not demonstrate any findings indicative of a left knee 
condition until August 2002 or a right knee condition until 
March 2003, when the veteran complained of pain in his knees.  
In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In considering whether any present knee disabilities are 
causally related to active service, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In the present case, however, the veteran has not 
specifically endorsed a continuity of knee symptoms from the 
time of separation from service to the present time.  
Moreover, as previously notes, such continuity of 
symptomatology has not been demonstrated by the post-service 
treatment record.  Finally, no competent evidence of record 
causally relates any current knee problems to active service.  
In fact, a VA examiner in July 2003 reached the opposite 
conclusion, as will be discussed below.

The VA examiner in July 2003 opined that the current 
occasional pain in the veteran's right knee is not likely 
related to his service complaints of right knee pain.  The 
examiner based his findings on the fact that the veteran had 
a mild ligamentous sprain in service with no other pathology 
at that time.  With respect to his left knee condition, the 
VA examiner stated that the veteran has developed arthritis 
in the left knee and that it is not likely that the left knee 
condition is related to his right knee condition.  In making 
such findings, the examiner observed that the right knee is 
manifested by some pain, but had no real functional deficit.  
Because the opinion was provided following a review of the 
claims folder and after an objective examination, and because 
it was accompanied by a clear rationale, it is found to be 
highly probative.  Moreover, no other competent opinion of 
record refutes the VA examiner's findings.  

The Board acknowledges the veteran's own belief that his 
currently diagnosed bilateral knee condition was incurred 
during active service.  While the veteran is competent to 
discuss his symptoms and history concerning a bilateral knee 
condition, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed bilateral knee condition 
was incurred in service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral knee condition is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


